Citation Nr: 1718632	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  13-16 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right foot strain, status post fracture 3rd and 4th metatarsophalangeal (MTP) Joints.

2.  Entitlement to a disability rating in excess of 20 percent for status-post crush injury, right middle and index fingers with decreased sensation and scar.

3.  Entitlement to service connection for temporomandibular joint (TMJ) disc displacement, with reduction.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1982 to November 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record contains May 2011 requests from the California Department of Social Services to VA requesting VA medical records regarding the Veteran.  Specifically, the requests noted that the Veteran had applied for benefits under the Social Security Act, listing a number of impairments, including injuries to fingers of both hands, the right foot, and TMJ.  

The claims file also contains an undated web-request by VA to the SSA National Records Center for any SSA medical records.  The image of the web-requested was posted to the electronic file in August 2016.  There is no indication in the record that SSA responded either affirmatively or negatively to this response.  As the May 2011 request indicates that the Veteran had sought SSA benefits for the three issues on appeal, the Board has reason to believe that relevant SSA medical records may exist and have not been associated with the claims file.  As a result, the Board finds that remand is appropriate in order to attempt to obtain these records.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (VA has an obligation to secure SSA records if there is a reasonable possibility that the records would help to substantiate the Veteran's claims). 

In addition, the Boards finds the March 2010 VA medical opinion regarding the etiology of the Veteran's TMJ to be inadequate, as the examiner does not provide a supporting rationale for the opinion issued.  Moreover, the examiner commented only on a relationship of a TMJ disability to the extraction of wisdom teeth without addressing a 1985 service record of treatment for a fall and trauma to the chin.  As a result, an addendum medical opinion is necessary in order to properly adjudicate this claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain relevant Social Security Administration records and associate them with the file.

2.  Return the claims file to an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's TMJ.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion upon file review is sufficient. 

The claims file and a copy of this Remand must be made available to the examiner. 

Based on a review of the record, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's TMJ is causally or etiologically related to the Veteran's period of active service, to include in-service extraction of wisdom teeth or a fall resulting in a chin laceration, or any other relevant in-service treatment, complaints, or manifestations.

A complete rationale for any opinion expressed should be provided in a report. 

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.
3.  After undertaking any other development deemed appropriate, the RO should re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




